905 F.2d 61
TRANSCO LEASING CORPORATION, et al., Plaintiffs,v.UNITED STATES of America, et al., Defendants.FIRST WICHITA NATIONAL BANK, et al., Appellants-Appellees,v.Brenda MANUEL, as Executor of the Estate of Wayne Manuel, EtAl., Cynthia Manuel Ahart, individually and asadministratrix of the estate of Steven R. Ahart, et al.,United States of America, American Excess Underwriters,Inc., Cynthia Manuel Ahart, as Succession Representative andCuratrix of the Estate of Steven R. Ahart, Standard FittingsCorporation, and Transco Leasing Corporation, Appellees-Appellants.
No. 88-1823.
United States Court of Appeals,Fifth Circuit.
June 12, 1990.

Appeal from the United States District Court for the Northern District of Texas;  Robert B. Maloney, Judge.
ON PETITIONS FOR REHEARING
(Opinion March 26, 1990, 5th Cir. 896 F.2d 1435)
Before LIVELY*, JOLLY, and DUHE, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for panel rehearing filed by the United States is hereby DENIED.


2
IT IS FURTHER ORDERED that the petitions for panel rehearing filed by Mrs. Ahart and Mrs. Manuel are granted in part.  The mandate of this court is hereby amended to authorize the award of post-judgment interest pursuant to 28 U.S.C. Sec. 1961 and 31 U.S.C. Sec. 1304(b)(1)(A).  See Brooks v. United States, 757 F.2d 734, 740-41 (5th Cir.1985).  In all other respects, the petitions for panel rehearing filed by Mrs. Ahart and Mrs. Manuel are DENIED.



*
 Circuit Judge of the Sixth Circuit, sitting by designation